Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 11/17/20. Claims 1-29, 43-51 are pending in this application. 

Claim Rejections under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18, 23, 26, 27, and 29 are rejected under 35 U.S.C. §102 as being unpatentable over Ramaswami (US 2009/0180324 A1).
Regarding Claim 1, Ramaswami discloses a method of forming an integrated assembly, comprising: forming a conductive structure comprising a semiconductor-containing material over a metal-containing material (see fig 10 and fig 5, disclosing NPN structures over a metal base 12); forming an opening to extend into the conductive structure; a periphery of the opening comprising a region of the semiconductor-containing material (see fig 7); and forming a conductive material to cover the region of the semiconductor-containing material (see 62-66).
Regarding claim 2, Ramaswami discloses the method of claim 1 wherein the forming of the conductive material comprises converting a surface of the semiconductor-containing material into the conductive material (see elements 62-66).

Regarding claim 4, Ramaswami discloses the method of claim 1 wherein the conductive material comprises one or more of cobalt, molybdenum, nickel, ruthenium, tantalum, titanium and tungsten (see para [0047]).
Regarding claim 5, Ramaswami discloses the method of claim 4 wherein the conductive material further comprises one or more of boron, carbon, nitrogen, oxygen and silicon (see para [0047] disclosing silicon nitride).
Regarding claim 6, Ramaswami discloses the method of claim 1 further comprising forming a stack of alternating first and second materials over the conductive structure (see fig 11, disclosing npn structures); and wherein the stack is formed after forming the conductive material within the opening (see 12 is formed first, see fig 4).
Regarding claim 7, Ramaswami discloses the method of claim 6 further comprising forming a NAND channel material to extend through the stack and to contact the conductive material (see 62-66 formed along the channel).
Regarding claim 8, Ramaswami disclose the method of claim 6 further comprising forming an insulative panel to extend through the stack and to contact the conductive material (see element 32), and forming a first NAND sub-block on one side of the insulative panel, and a second NAND sub-block on another side of the insulative panel in opposing relation to said one side (see element 32 separates the blocks and element 90 are formed between blocks).

Regarding claim 10, Ramaswami discloses the method of claim 1 the periphery of the opening comprises a region of the metal-containing material (see elements 62-64, see para [0041] disclosing metallic materials) in addition to the region of the semiconductor-containing material.
Regarding claim 11, Ramaswami discloses a method of forming an integrated assembly, comprising: forming a stack of alternating first and second materials over a conductive structure (see fig 10 disclosing NPN structures); the conductive structure comprising a semiconductor-containing material over a metal-containing material (see 62-66 see para [0041] disclosing metals/semiconductors); forming an opening to extend through the stack, through the semiconductor-containing material and into the metal-containing material (see 34/36, fig 10); a bottom of the opening comprising regions of the semiconductor-containing material and the metal-containing material (bottoms of 34 and 36 having 62-66); forming a third material along the bottom of the opening to cover the regions of the semiconductor-containing material and the metal-containing material (see element 90); removing the second material of the stack to form voids (see NPN material is removed for 72-76 to be formed); forming conductive material within the voids (see fig 11 disclosing that the voids between 133/132 are filled with 72-76); and forming insulative material within the opening (90 is formed).
Regarding claim 12, Ramaswami discloses the method of claim 11 wherein the forming of the third material comprises converting surfaces of one or both of the semiconductor-containing material and the metal-containing material into the third material (fig 11 where 62-28 cover 76, 90 etc).

Regarding claim 14, Ramaswami discloses the method of claim 11 wherein the third material comprises one or more of cobalt, molybdenum, nickel, ruthenium, tantalum, titanium and tungsten (see para [0047] disclosing Tantalum).
Regarding claim 15, Ramaswami discloses the method of claim 14 wherein the third material further comprises one or more of boron, carbon, nitrogen, oxygen and silicon (see para [0040], disclosing silicon).
Regarding claim 16, Ramaswami discloses the method of claim 11 wherein the first material comprises silicon oxide, and wherein the second material comprises silicon nitride (see para [0058] disclosing silicon nitride).
Regarding claim 17, Ramaswami discloses the method of claim 11 wherein the semiconductor-containing material consists essentially of doped silicon (see para [0040] disclosing silicon dioxide high/lowk dielectrics).
Regarding claim 18, Ramaswami discloses the method of claim 17 wherein the metal-containing material comprises WSix, where x is greater than 0 (see para [0040] disclosing silicon dioxide).
Regarding claim 23,  Ramaswami discloses a method of forming an integrated assembly (NAND), comprising: forming a stack of alternating first and second materials over a conductive structure (see NPN structures formed over metal 12); the conductive structure comprising a semiconductor-containing material over a metal-containing material (NPN over 12, see fig 11 and fig 5); forming a trench to extend through the stack see figs 9-11; at least some regions of the trench passing through the semiconductor-containing material and into the metal-containing material (see fig 12); lining bottom regions of the trench with a third material (62-66); the third material being a different composition than the metal-
Regarding claim 26, Ramaswami discloses the method of claim 23 wherein the third material comprises one or more of boron, carbon, nitrogen, oxygen and silicon (see para [0040] disclosing silicon nitride).
Regarding claim 27, Ramaswami discloses the method of claim 23 wherein the first material comprises silicon oxide, and wherein the second material comprises silicon nitride (see para [0040] disclosing silicon nitride).
Regarding Claim 29, Ramaswami discloses the method of claim 23 wherein the semiconductor-containing material consists essentially of doped silicon; and wherein the metal-containing material comprises WSix, where x is greater than 0 (see para [0033] disclosing silicon dioxide).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20 and 28 are rejected under 35 U.S.C. §103 as being unpatentable over Ramswami and further in view of Ge (US 10103169 B1).

Regarding claim 20, Ramaswami and Ge disclose the method of claim 19 wherein the third material consists essentially of tungsten (see para [0059]).
Regarding claim 28, Ramaswami discloses the method of claim 27 but does not disclose wherein the removing of the second material uses phosphoric acid. However, Ge, at least at fig 7 and col 17, lns 15-20 discloses a hot phosphoric acid etch. Ramaswami and Ge are in the same or similar fields of endeavor. It would have been obvious to combine Ramaswami and Ge. Ramaswami and Ge may be combined etching the device of Ramaswami in accordance with Ge. One having ordinary skill in the art would be motivated to combine Ramaswami and Ge in order to perform a selective etch, see lns 15-20.

Claims 21 and 22 are rejected under 35 U.S.C. §103 as being unpatentable over Ramswami and Ge (US 10103169 B1) and further in view of Cui (US 20190214230 A1).
Regarding claim 21, Ramaswami and Ge disclose the method of claim 20 and Cui further discloses wherein the third material is formed utilizing a precursor comprising a tungsten halide(see para [0059]). Ramaswami, Ge and Cui may be combined by forming the device of Ramaswami and Ge using a metal halide, as taught in Cui. One having ordinary skill in the art would be motivated to combine Ramaswami and Ge with Cui in order to have favorable etch characteristics, see para [0059].
.

Claims 24 and 25 are rejected under 35 U.S.C. §103 as being unpatentable over Ramswami and further in view of Cui.
Regarding claim 24, Ramaswami discloses the method of claim 23 but does not disclose wherein the third material is formed utilizing a precursor comprising a metal halide. However, Cui discloses wherein the third material is formed utilizing a precursor comprising a metal halide, see para [0059]. Ramaswami and Cui are in the same or similar fields of endeavor. Ramaswami and Cui may be combined by forming the device of Ramaswami using a metal halide, as taught in Cui. One having ordinary skill in the art would be motivated to combine Ramaswami with Cui in order to have favorable etch characteristics, see para [0059].
Regarding claim 25, Ramaswami and Cui disclose the method of claim 24 wherein the metal halide is a metal fluoride (see para [0060] disclosing metal fluorides).
Regarding claim 43, Ramaswami discloses the method of claim 1 wherein the conductive material intercalates into one or both of the semiconductor-containing material and the metal-containing material (this office action interprets para [0026] to directly disclose intercalatation: semiconductor substrate containing one or more layers associated with integrated circuit fabrication. […] such layers may correspond to one or more of metal interconnect layers, barrier layers, diffusion layers, insulator layers).
Regarding claim 44, the method of claim 1 wherein the conductive material is directly against the metal-containing material (applicant is advised that metal containing material inherently contains conductive material).
containing one or more layers associated with integrated circuit fabrication. […] such layers may correspond to one or more of metal interconnect layers, barrier layers, diffusion layers, insulator layers).
Regarding claim 46, Ramaswami discloses the method of claim 11 wherein the third material intercalates into one or both of the semiconductor-containing material and the metal-containing material (this office action interprets para [0026] to directly disclose intercalatation: semiconductor substrate containing one or more layers associated with integrated circuit fabrication. […] such layers may correspond to one or more of metal interconnect layers, barrier layers, diffusion layers, insulator layers).

Regarding claim 49, Ramaswami discloses the method of claim 23 wherein the third material intercalates into one or both of the semiconductor-containing material and the metal-containing material(this office action interprets para [0026] to directly disclose intercalatation: semiconductor substrate containing one or more layers associated with integrated circuit fabrication. […] such layers may correspond to one or more of metal interconnect layers, barrier layers, diffusion layers, insulator layers)..


Response to Arguments
Applicants assert that the cited art do not disclose the features of claims 1 and 23 because the cited art do not disclose a semiconductor material and a metal material meeting together. However, this office action notes that the cited art, at least at para[0026] explicitly discloses metal material meeting with semiconductor material. Note, the language in independent claims 1 and 23 are broad; as such, it is reasonably interpreted broadly to mean a metal material that meets a semiconductor. Thus, this argument is not persuasive.
With respect to claim 2, see para [0048] disclosing the deposition of layers 62-64 into charge tunneling material (i.e. conductive material). The surface is converted as these layers are formed as the new surface. Thus, this argument is not persuasive.
Regarding claim 6, Applicant asserts that Ramiswami does not disclose that the stack is formed after forming the conductive marial within the opening. However, this office action notes that as the stack (i.e. 62-66, conductive material) is deposited, the formation of the stack is complete once the layers are deposited (i.e. formation is complete after the deposition of layers 62-66). Thus, this argument is not persuasive.
Regarding claim 10, it is reasonably interpreted broadly to mean a metal material that meets a semiconductor. Thus, this argument is not persuasive.
Regarding claim 11, the recitation of the term “over” is broad. This term is merely interpreted as making contact. it is reasonably interpreted broadly to mean a metal material that meets a semiconductor. Thus, this argument is not persuasive.

Allowable Subject Matter
Claim 47 recites allowable subject matter. In particular, the cited art, Ramaswami does not disclose wherein the third material is directly against the metal-containing material. Claim 48 depends from claim 47 and is also allowable.  Claim 50 and 51 also recite allowable subject matter. 



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813